PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/610,604
Filing Date: 30 Jan 2015
Appellant(s): Comcast Cable Communications, LLC



__________________
James M. Hannon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on May 2nd 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/2/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant argues that Phillips does not teach certain features of claim 9 (see brief pg. 4-6).  The claim recites sending and receiving “information associated with the request” to “the plurality of resources”.  This argument has been previously responded to and examiner maintains the position set forth in the final office action dated 11/2/21 (see pg. 2).  In response, Phillips explicitly teaches “the plurality of resources”, see Fig. 6 which shows items 616, 618, 620 and 624.  These are network elements that constitute “a plurality of resources”.  It is important to note that the CDN 140 of Fig. 1A is also included in the “plurality of resources” (see col. 7 ln. 23-33 which teach the CDN 140 may include back office systems that may be deployed as part of the back office infrastructure 122; items 616-624 of Fig. 6 makeup the back office infrastructure 122).  Examiner submits that appellant’s reference (pg. 6) to items 112 of Fig. 1A is misguided as these were never cited as the “plurality of resources” and thus any argument directed to A/V devices 112 is irrelevant to the rejection.
Fig. 7 of Phillips is a flow chart that describes the messages sent between the plurality of resources as illustrated by at least arrows 630, 632, 634, 636, 638 and 640 in Fig. 6.  These messages are “information associated with the request”.  The claims do not define “information” so under the broadest reasonable interpretation, any data “associated” with the request reads on the claimed feature.  In Phillips, the messages sent and received between the plurality of resources include information such as session ID and bitrate forecast (see col. 13 ln. 13-55), this is clearly information that is associated with the request because it is in direct response to and concerns the request made by the client device.  Therefore, Phillips teaches the limitations of claim 9 argued by appellant in Section 2a.

It should also be noted that at the bottom of pg. 6, appellant states “Phillips is silent as to teaching or suggesting an evaluation of more than one possible resource” (emphasis added).  This feature is not recited by the claims.  Claim 9 is silent regarding any evaluation of a resource, and certainly does not require evaluation of more than one possible resource.  So any argument along these lines is not persuasive because it relies on features not in the claims.

	Appellant next argues Section 2b, (pg. 7-8) that Phillips does not teach the “selecting … “ limitation of claim 9.  This is also not persuasive for the same reasons given in the response to arguments in the Final office action dated 11/2/21 (pg. 2-3).  As explained above, and explicitly taught by Phillips, the CDN is incorporated with the back office infrastructure.  So items 140/122 of Fig. 1A constitute “the plurality of resources”.  Phillips teaches the CDN 140 includes local edge servers which are selected to deliver streaming media content to a client (col. 7 ln. 15-21).  Figs. 6 and 7 show that a URL is sent to the client device (step 718) which allows the client to connect to the delivery server to stream the requested content.  A URL is a “pointer” which allows the client device to retrieve the content from a specific edge delivery server.  Thus by sending a URL, the system “selects” an edge server to deliver the content, and the edge server of the CDN is a resource of “the plurality of resources” as required by the claim.  Furthermore, as clearly described in Fig. 7 of Phillips, the selection is made based on the messages exchanged among the resources.  Therefore, Phillips teaches the limitations of claim 9 argued by appellant in Section 2b.

	Appellant separately argues claim 1 (pg. 9-11) in two sections 2a and 2b.  Regarding the first argument 2a, appellant states Udani teaches delivering content to a different user device (pg. 9).  Examiner does not dispute appellant’s interpretation of Udani.  However, the argument is not persuasive because the combination of Phillips and Udani teaches the claimed feature.  Examiner again incorporates the response to argument from the final rejection (pg. 3).  Phillips clearly shows sending an indication that a user is denied from connecting to the first network (see Fig. 3 step 306 and Fig. 10 item 1006).  Udani also teaches sending a notification (see Fig. 5B step 535).  Thus there is no question the combination teaches this portion of the claim.  Udani also teaches determining whether a second network device can satisfy the request (see Fig. 5B and col. 9 ln. 1-23 which teach that a resource manager may provide an alternate distribution channel to grant a user request when there is not sufficient bandwidth on the first network, and this includes sending a notification to the user – “an optional choice the user may accept”).  Thus the combination teaches the claimed feature of sending an indication that the user is denied based on determining that a second network device can satisfy the request.

	Lastly, in combination with the above argument, appellant asserts that Udani doesn’t teach the limitation of receiving a request to connect and “causing the user device to connect” to the second network device (pg. 10-11, argument 2b).  This is also not persuasive for the same reasons given in the response to argument in the Final office action (pg. 3-4).  Although Udani shows two user devices in Figs. 10-11, the client device of Phillips, which is the user device in the claims, has multiple network interfaces and thus would be able to connect to a second network device as required by the claims when modified using the teachings of Udani.  Phillips explicitly states that the “client device” may comprise: any device including, workstations, laptops, mobile phones, etc. (see col. 5 ln. 57-65).  Phillips further discloses that these client devices may access content over a content delivery network and may also access content over additional networks such as broadcast networks and packet-switched wide area network (see col. 6 ln. 1-12).  So, it is clear that the client device of Phillips, when modified with the alternate distribution channel of Udani, would connect to a second network device as required by the claim, and this would be a single device and not two different devices as argued by appellant.  Therefore, the combination of Phillips and Udani teaches claim 1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
Conferees:
/KHANH Q DINH/Primary Examiner, Art Unit 2458     
                                                                                                                                                                                                   

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.